Name: Commission Directive 97/29/EC of 11 June 1997 adapting to technical progress Council Directive 76/757/EEC relating to retro-reflectors for motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport
 Date Published: 1997-06-30

 Avis juridique important|31997L0029Commission Directive 97/29/EC of 11 June 1997 adapting to technical progress Council Directive 76/757/EEC relating to retro-reflectors for motor vehicles and their trailers (Text with EEA relevance) Official Journal L 171 , 30/06/1997 P. 0011 - 0024COMMISSION DIRECTIVE 97/29/EC of 11 June 1997 adapting to technical progress Council Directive 76/757/EEC relating to retro-reflectors for motor vehicles and their trailers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 96/79/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to retro-reflectors for motor vehicles and their trailers (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,Whereas Directive 76/757/EEC is one of the separate Directives of the EC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC require each separate Directive to have attached to it an information document and also a type-approval certificate based on Annex VI to that Directive in order that type-approval may be computerized; whereas the type-approval certificate provided for in Directive 76/757/EEC must be amended accordingly;Whereas the procedures need to be simplified in order to maintain the equivalence envisaged by Article 9 (2) of Directive 70/156/EEC between certain separate Directives and the corresponding regulations of the United Nations' Economic Commission for Europe when the said regulations are amended; whereas, as a first step, the technical requirements of Directive 76/757/EEC need to be replaced by those of Regulation No 3 by way of cross-reference;Whereas reference is made to Council Directive 76/756/EEC (4), as last amended by Commission Directive 97/28/EC (5);Whereas a discrepancy in the technical terminology used has been noted between the English version of Directive 76/757/EEC and the other language versions; whereas it is desirable to correct that language version;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 76/757/EEC is hereby amended as follows:1. The title term 'reflex reflector(s)` is replaced by the term 'retro-reflectors`.2. Article 1 (1) is replaced by the following:'1. Each Member State shall grant EC component type-approval for any type of retro-reflector which satisfies the construction and texting requirements laid down in the relevant Annexes.`3. The first paragraph of Article 2 is replaced by the following:'Member States shall, for each type of retro-reflector which they approve pursuant to Article 1, issue to the manufacturer an EC component type-approval mark conforming to the model shown in Annex I, Appendix 3.`4. Article 4 is replaced by the following:'Article 4The competent authorities of the Member States shall inform each other, by means of the procedure specified in Article 4 (6) of Directive 70/156/EEC, of each approval which they have granted, refused or withdrawn pursuant to this Directive.`5. Article 9 is replaced by the following:'Article 9For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery.`6. The Annexes are replaced by the Annex to this Directive.Article 21. From 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of these texts, Member States may not, on grounds relating to retro-reflectors:- refuse, in respect of a type of vehicle or a type of retro-reflector, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of retro-reflectors,provided that the retro-reflectors comply with the requirements of Directive 76/757/EEC, as amended by this Directive, and that, as far as vehicles are concerned, they are installed in accordance with the requirements laid down in Directive 76/756/EEC.2. From 1 October 1998 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor any type of vehicle on grounds relating to retro-reflectors, and for any type of retro-reflector, if the requirements of Directive 76/757/EEC, as amended by this Directive, are not fulfilled.3. From 1 October 1999 the requirements of Directive 76/757/EEC relating to retro-reflectors as components, as amended by this Directive, shall be applicable for the purposes of Article 7 (2) of Directive 70/156/EEC.4. Notwithstanding paragraphs 2 and 3 above, for the purposes of replacement parts Member States shall continue to grant EC type-approval of retro-reflectors, and to permit their sale and entry into service, in accordance with previous versions of Directive 76/757/EEC, provided that such retro-reflectors- are intended to be fitted to vehicles already in use, and- comply with the requirements of that Directive which were applicable when the vehicles were first registered.Article 3The paragraphs and annexes of UN-ECE Regulation No 3 referred to in Annex II, item 2.1, shall be published in the Official Journal of the European Communities before 1 July 1997.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1998; however, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, the Member States shall comply with this obligation six months after the actual date of publication of these texts. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of those texts.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20 day following its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 11 June 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 18, 21. 1. 1997, p. 7.(3) OJ No L 262, 27. 9. 1976, p. 32.(4) OJ No L 262, 27. 9. 1976, p. 1.(5) See p. 1 of this Official Journal.ANNEX 'LIST OF ANNEXESANNEX I: Administrative provisions for type-approvalAppendix 1: Information documentAppendix 2: Type-approval certificateAppendix 3: Models of the EC component type-approval markANNEX II: Scope and technical requirementsANNEX IADMINISTRATIVE PROVISIONS FOR TYPE-APPROVAL1. APPLICATION FOR EC COMPONENT TYPE-APPROVAL1.1. The application for EC component type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a type of retro-reflector shall be submitted by the manufacturer.1.2. A model for the information document is given in Appendix 1.1.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:1.3.1. in the case of retro-reflectors of either Class I A or III A,1.3.1.1. ten (10) samples of the colour specified by the manufacturer;1.3.1.2. if necessary, two samples in other colour(s) for simultaneous or subsequent extension of the approval to retro-reflectors in other colour(s);1.3.2. in the case of retro-reflectors of Class IV A, ten (10) samples and, if necessary, the means of fixation.2. MARKINGS2.1. The devices submitted for EC component type-approval must bear:2.1.1. the trade name or mark of the manufacturer;2.1.2. the mark "TOP" appearing horizontally at the top of the illuminating surface, if required to determine unequivocally the angle or angles of rotation specified by the manufacturer.2.2. These markings shall be clearly legible and indelible and shall be affixed to the illuminating surface, or to one of the illuminating surfaces, of the device. They shall be visible from the exterior when the device is fitted to the vehicle.2.3. Each device shall have sufficient space for the component type-approval mark. This space shall be indicated on the drawings referred to in Appendix I.3. GRANTING OF EC COMPONENT TYPE-APPROVAL3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.3.2. A model for the EC type-approval certificate is given in Appendix 2.3.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of retro-reflector approved. The same Member State shall not assign the same number to another type of retro-reflector.3.4. Where EC component type-approval is requested for a type of lighting and light-signalling device comprising a retro-reflector and other lamps, a single EC component type-approval number may be assigned provided that the retro-reflector complies with the requirements of this Directive and that each of the other lamps forming part of the lighting and light-signalling device for which EC component type-approval is requested complies with the separate Directive applying to it.4. EC COMPONENT TYPE-APPROVAL MARK4.1. In addition to the markings referred to in item 2.1. every retro-reflector conforming to the type approved pursuant to this Directive shall bear an EC component type-approval mark.4.2. This mark shall consist of:4.2.1. a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type-approval:>TABLE>4.2.2. in the vicinity of the rectangle the "base approval number" contained in section 4 of the type-approval number referred to in Annex VII of Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to Directive 76/757/EEC on the date EC type-approval was granted. In this Directive the sequence number is 02;4.2.3. an additional symbol as follows:4.2.3.1. "I A", "III A" or "IV A" denoting the class in which the retro-reflector was placed when approved.4.3. The EC component type-approval mark shall be affixed to the light-emitting surface of the retro-reflector in such a way as to be indelible and clearly legible even when the retro-reflector is fitted to the vehicle.4.4. Examples of the EC component type-approval mark are given in Appendix 3, Figure 1.4.5. Where a single EC component type-approval number is issued, as per item 3.4 above, for a type of lighting and light-signalling device comprising a retro-reflector and other lamps, a single EC component type-approval mark may be affixed, consisting of:4.5.1. a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type-approval (see item 4.2.1);4.5.2. the base approval number (see item 4.2.2, first half-sentence);4.5.3. if necessary, the required arrow, in so far as it relates to the lamp assembly as a whole.4.6. This mark may be located anywhere on the lamps which are grouped, combined or reciprocally incorporated, provided that:4.6.1. it is visible after the installation of the lamps;4.6.2. no light-transmitting components of the grouped, combined or reciprocally incorporated lamps can be removed without simultaneously removing the approval mark.4.7. The identification symbol for each lamp corresponding to each Directive pursuant to which EC component type-approval was granted, together with the sequence number (see item 4.2.2, second half-sentence) and, where necessary, the letter "D" and the required arrow shall be marked:4.7.1. either on the appropriate light-emitting surface;4.7.2. or in a group, in such a way that each of the grouped, combined or reciprocally incorporated lamps may be clearly identified.4.8. The dimensions of the components of this mark must not be less than the minimum dimensions specified for individual marks by the various Directives pursuant to which EC component type-approval was granted.4.9. Examples of an EC component type-approval mark for a lamp that is grouped, combined or reciprocally incorporated with other lamps are given in Appendix 3, Figure 2.5. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS5.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.5.2. Where type-approval is extended to a retro-reflector differing only in colour, the samples of each other colour, submitted in accordance with item 1.3.1.2 above, must meet only the colorimetric specifications; the other tests need not be repeated.This paragraph does not apply to class IV A retro-reflectors.6. CONFORMITY OF PRODUCTION6.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.6.2. In mechanical and geometrical terms, conformity shall be considered satisfactory if the differences do not exceed the variations inherent in industrial production.6.3. Conformity of production shall not be invalidated if all the photometric measurements performed on a specimen selected at random meet at least 80 % of the specification.6.4. If the condition laid down in paragraph 6.3 is not met, a further sample of five units shall be selected at random. The average of each type of photometric measurement must meet the specification and no individual measurement may be less than 50 % of the specification.Appendix 1Information document No . . . relating to the EC component type-approval of retro-reflectors >START OF GRAPHIC>(Directive 76/757/EEC, as last amended by Directive . . ./. . ./EC)The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .1. DESCRIPTION OF THE DEVICE .1.1. Type of device: .1.1.1. Device function(s): .1.1.2. Category or class of device: .1.1.3. Colour of the light emitted or reflected: .1.2. Drawing(s) in sufficient detail to permit identification of the type of the device and showing .1.2.1. in what geometrical position the device is to be mounted on the vehicle (not applicable to rear registration plate lamps): .1.2.2. the axis of observation to be taken as the axis of reference in the tests (horizontal angle H = 0 °, vertical angle V = 0 °) and the point to be taken as the centre of reference in the said tests (not applicable to retro-reflecting devices and rear registration plate lamps): .1.2.3. the position intended for the EC component type-approval mark: .1.2.4. for rear registration plate lamps, the geometrical position in which the device is to be fitted in relation to the space to be occupied by the registration plate, and the outline of the area adequately illuminated: .1.2.5. for headlamps and front fog lamps, a frontal view of the lamps with details of lens ribbing, if any, and the cross section: .1.3. A brief technical description stating, in particular, with the exception of lamps with non-replaceable light sources, the category or categories of light sources prescribed which shall be one or more of those contained in Directive 76/761/EEC (not applicable to retro-reflecting devices):.1.4. Specific information .1.4.1. For rear registration plate lamps, a statement whether the device is intended to illuminate a wide/tall/both wide and tall plate: .1.4.2. For headlamps, .1.4.2.1. information whether the headlamp is intended to provide both a dipped beam and main beam or only one of those beams: .1.4.2.2. information in case the headlamp is intended to provide a dipped beam, if it is designed for both left-hand and right-hand traffic or for either left-hand or right-hand traffic only: .1.4.2.3. if the headlamp is equipped with an adjustable reflector, an indication of the mounting position(s) of the headlamp in relation to the ground and the longitudinal median plane of the vehicle, if the headlamp is for use in that (those) position(s) only: .1.4.3. For position lamps, stop lamps and direction indicators, .1.4.3.1. if the device may also be used in an assembly of two lamps of the same category: .1.4.3.2. in the case of device with two levels of intensity (stop lamps and category 2b direction indicators) arrangement diagram and specification of the characteristics of the system ensuring the two levels of intensity: .1.4.4. For retro-reflecting devices, a brief description giving the technical specifications of the materials of the retro-reflecting optical unit: .1.4.5. For reversing lamps, a statement whether the device is intended to be installed on a vehicle exclusively in a pair of devices: .>END OF GRAPHIC>Appendix 2MODEL (maximum format: A4 (210 Ã  297 mm)) EC TYPE-APPROVAL CERTIFICATE >START OF GRAPHIC>Stamp of administrationCommunication concerning the- type-approval (1)- extension of type-approval (1)- refusal of type-approval (1)- withdrawal of type-approval (1)of a type of a vehicle/component/separate technical unit (1) with regard to Directive . . ./. . ./EEC, as last amended by Directive . . ./. . ./ECType-approval number: .Reason for extension: .SECTION I0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):.0.3.1. Location of that marking: .0.4. Category of vehicle (1) (3): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .SECTION II1. Additional information (where applicable): See Addendum2. Technical service responsible for carrying out the tests: .3. Date of test report: .4. Number of test report: .5. Remarks (if any): See Addendum6. Place: .7. Date: .8. Signature: .9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e. g. ABC??123??).(3) As defined in Annex II A to Directive 70/156/EEC.Addendum to EC type-approval certificate No . . .concerning the component type-approval of a lighting and/or light-signalling device with regard to Directive(s) 76/757/EEC; 76/758/EEC; 76/759/EEC; 76/760/EEC; 76/761/EEC; 76/762/EEC; 77/538/EEC; 77/539/EEC and 77/540/EEC (1) as last amended by Directive(s) . . .1. ADDITIONAL INFORMATION1.1. Where applicable, indicate for each lamp1.1.1. The category(ies) of the device(s): .1.1.2. The number and category of light sources (not applicable to retro-reflector) (2) .1.1.3. The colour of the light emitted or reflected: .1.1.4. Approval granted solely for use as a replacement part on vehicles already in service: Yes/No (1) ..1.2. Specific information for certain types of lighting or light-signalling devices .1.2.1. For retro-reflecting devices: In isolation/part of an assembly of devices (1) .1.2.2. For rear registration plate lamps: Device for illuminating a tall plate/a wide plate (1) .1.2.3. For headlamps: If equipped with an adjustable reflector, the mounting position(s) of the headlamp in relation to the ground and the longitudinal median plane of the vehicle, if the headlamp is for use in that (those) position(s) only: .1.2.4. For reversing lamps: This device shall be installed on a vehicle type only as part of a pair of devices: Yes/No (1) .5. REMARKS5.1. Drawings5.1.1. For rear registration plate lamps: the attached drawing No . . . shows the geometric position in which the device is to be fitted in relation to the space to be occupied by the registration plate, and the outline of the area adequately illuminated;5.1.2. For retro-reflecting devices: the attached drawing No . . . shows the geometric position in which the device is to be fitted to the vehicle;5.1.3. For all other lighting and light-signalling devices: the attached drawing No . . . shows the geometric position in which the device is to be fitted to the vehicle, and the axis of reference and centre of reference of the device.5.2. For headlamps: Operating mode used during the test (item 5.2.3.9 of Annex I to Directive 76/761/EEC): .(1) Delete where not applicable.(2) For lamps with non-replaceable light sources, indicate the number and the total wattage of the light sources.>END OF GRAPHIC>Appendix 3EXAMPLES OF THE EC COMPONENT TYPE-APPROVAL MARK Figure 1 >REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a class I A retro-reflector, type approved in Germany (e1) pursuant to this Directive (02) under the base approval number 1471.Figure 2Simplified marking of grouped, combined or reciprocally incorporated lamps when two or more lamps are part of the same assembly >REFERENCE TO A GRAPHIC>MODEL B>REFERENCE TO A GRAPHIC>MODEL C>REFERENCE TO A GRAPHIC>Note: The three examples of approval marks, models A, B, and C represent three possible variants of the marking of a lighting and light-signalling device when two or more lamps are part of the same unit of grouped, combined or reciprocally incorporated lamps. This approval mark shows that the device was approved in Germany (e1) under the base approval number 1712 and comprises:A retro-reflector of class IA approved in accordance with Directive 76/757/EEC, sequence No 02;A rear direction indicator of category 2a approved in accordance with Council Directive 76/759/EEC (OJ No L 262, 27. 9. 1976, p. 71), sequence No 01;A red rear position lamp (R) approved in accordance with Annex II to Council Directive 76/758/EEC (OJ No L 262, 27. 9. 1976, p. 54), sequence No 02;A rear fog lamp (F) approved in accordance with Council Directive 77/538/EEC, sequence No 00;A reversing lamp (AR) approved in accordance with Council Directive 77/539/EEC (OJ No L 220, 29. 8. 1977, p. 60), sequence No 00;A stop lamp with two levels of intensity (S2) approved in accordance with Annex II to Directive 76/758/EEC, sequence No 02;A rear registration plate lamp (L) approved in accordance with Council Directive 76/760/EEC (OJ No L 262, 27. 9. 1976, p. 85), sequence No 00.ANNEX IISCOPE AND TECHNICAL REQUIREMENTS1. SCOPEThis Directive applies to retro-reflectors for motor vehicles and their trailers.2. TECHNICAL REQUIREMENTS2.1. The technical requirements are those set out in paragraphs 2, 6 and 7 and Annexes 1 and 4 to 15 of UN-ECE Regulation No 3 which consists of a consolidation of the following documents:- the 01 and 02 series of amendments (1);- the Supplement 1 to 02 series of amendments (2);- the Supplement 2 to 02 series of amendments (3);- the Supplement 3 to 02 series of amendments (4),except that:2.1.1. Where reference is made to "Regulation No 48", this shall be understood as "Directive 76/756/EEC".>TABLE>Technical requirements of Regulation No 3 of the United Nations' Economic Commission for Europe referred to in Article 3 and in Annex II, item 2.1 of Commission Directive 97/29/EC (1) adapting to technical progress Council Directive 76/757/EEC relating to retro-reflectors for motor vehicles and their trailers 2. DEFINITIONS (2) For the purpose of this Regulation,2.1. The definitions given in Regulation No 48 and its series of amendments in force at the time of application for type approval shall apply to this Regulation.2.2. 'Retroreflection` means the reflection in which light is reflected in directions close to the direction from which it came. This property is maintained over wide variations of the illumination angle.2.3. 'Retroreflecting optical unit` means a combination of optical components producing retroreflection.2.4. 'Retroreflecting device` (3) means an assembly ready for use and comprising one or more retroreflecting optical units.Note:2.5. 'Angle of divergence` means the angle between the straight lines connecting the centre of reference to the centre of the receiver and to the centre of the source of illumination.2.6. 'Illumination angle` means the angle between the axis of reference and the straight line connecting the centre of reference to the centre of the source of illumination.2.7. 'Angle of rotation` means the angle through which the retroreflecting device is rotated about its axis of reference starting from one given position.2.8. 'Angular diameter of the retroreflecting device` means the angle subtended by the greatest dimension of the visible area of the illuminating surface, either at the centre of the source of illumination or at the centre of the receiver.2.9. 'Illumination of the retroreflecting device` is the abbreviated expression used conventionally to designate the illumination measured in a plane perpendicular to the incident rays and passing through the centre of reference.2.10. 'Coefficient of luminous intensity (CIL)` means the quotient of the luminous intensity reflected in the direction considered, divided by the illumination of the retroreflecting device for given angles of illumination, divergence and rotation.2.11. The symbols and units used in this Regulation are given in annex 1 to this Regulation.2.12. A type of 'retroreflecting device` is defined by the models and descriptive literature submitted with the application for approval. Retroreflecting devices can be considered as belonging to the same type if they have one or more 'retroreflecting optical units` which are identical with those of the standard model, or if not identical are symmetrical and suitable for mounting one on the left and one on the right side of the vehicle, and if their other parts differ from those of the standard model only in ways not affecting the properties to which this Regulation applies.2.13. Retroreflecting devices are divided into three classes according to their photometric characteristics: Class I A, Class III A and Class IV A.6. GENERAL SPECIFICATIONS 6.1. Retroreflecting devices must be so constructed that they function satisfactorily and will continue to do so in normal use. In addition, they must not have any defect in design or manufacture that is detrimental to their efficient operation or to their maintenance in good condition.6.2. The components of retroreflecting devices must not be capable of being easily dismantled.6.3. Retroreflecting optical units may not be replaceable.6.4. The outer surface of retroreflecting devices must be easy to clean. Hence it must not be a rough surface; any protuberances it may exhibit must not prevent easy cleaning.6.5. For devices of Class IV A their means of fixation shall be such that they allow a stable and durable connection between the device and the vehicle.7. SPECIAL SPECIFICATIONS (TESTS) 7.1. Retroreflecting devices must also satisfy the conditions as to dimensions and shape, and the colorimetric, photometric, physical and mechanical requirements set forth in annexes 5 to 11 and 13 to this Regulation. The test procedures are described in annex 4 (Class I A and Class III A) and annex 14 (Class IV A).7.2. Depending on the nature of the materials of which the retroreflecting devices and, in particular, their optical units, are made, the competent authorities may authorize laboratories to omit certain unnecessary tests, subject to the express reservation that such omission must be mentioned under 'Remarks` on the form notifying approval.(1) Also called 'retroreflector(s)`.(2) OJ No L 171, 30. 6. 1997, p. 11.(3) The definitions of the technical terms (excluding the ones in Regulation No 48) are those adopted by the International Commission on Illumination (CIE).ANNEX 1 Retroreflecting device >TABLE>Retroreflectors Symbols >REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Elevation>END OF GRAPHIC>ANNEX 4 Test procedure - Class I A and Class III A 1. The applicant shall submit for approval ten samples which shall be tested in the chronological order indicated in annex 12.2. After verification of the general specifications (paragraph 6 of the Regulation) and the specifications of shape and dimensions (annex 5), the ten samples shall be subjected to the heat resistance test described in annex 10 to this Regulation and at least one hour after this test examined as to their colorimetric characteristics (annex 6) and CIL (annex 7) for an angle of divergence of 20' and an illumination angle V = H = 0 ° or if necessary, in the position defined in annex 7, paragraphs 4 and 4.1. The two retroreflecting devices giving the minimum and maximum values shall then be fully tested as shown in annex 7. These two samples shall be kept by the laboratories for any further checks which may be found necessary. The other eight samples shall be divided into four groups of two:>TABLE>3. After undergoing the tests referred to in the above paragraph, the retroreflecting devices in each group must have:3.1. a colour which satisfies the conditions laid down in annex 6. This shall be verified by a qualitative method and, in case of doubt, confirmed by a quantitative method.3.2. a CIL which satisfies the conditions laid down in annex 7. The verification shall be performed only for an angle of divergence of 20' and an illumination angle of V = H = 0 ° or, if necessary, in the position specified in annex 7, paragraphs 4 and 4.1.ANNEX 5 Specifications of shape and dimensions 1. SHAPE AND DIMENSIONS OF RETROREFLECTING DEVICES IN CLASS I A 1.1. The shape of the illuminating surfaces must be simple, and not easily confused at normal observation distances, with a letter, a digit or a triangle.1.2. The preceding paragraph notwithstanding, a shape resembling the letters or digits of simple form O, I, U or 8 is permissible.2. SHAPE AND DIMENSIONS OF RETROREFLECTING DEVICES IN CLASS III A (see appendix to this annex) 2.1. The illuminating surfaces of retroreflecting devices in Class III A must have the shape or an equilateral triangle. If the word 'TOP` is inscribed in one corner, the apex of that corner must be directed upwards.2.2. The illuminating surface may or may not have at its centre a triangular, non-retroreflecting area, with sides parallel to those of the outer triangle.2.3. The illuminating surface may or may not be continuous. In any case, the shortest distance between two adjacent retroreflecting optical units must not exceed 15 mm.2.4. The illuminating surface of a retroreflecting device shall be considered to be continuous if the edges of the illuminating surfaces of adjacent separate optical units are parallel and if the said optical units are evenly distributed over the whole solid surface of the triangle.2.5. If the illuminated surface is not continuous, the number of separate retroreflecting optical units including the corner units shall not be less than four on each side of the triangle.2.5.1. The separate retroreflecting optical units shall not be replaceable unless they consist of approved retroreflecting devices in Class I A.2.6. The outside edges of the illuminating surfaces of triangular retroreflecting devices in Class III A shall be between 150 mm and 200 mm long. In the case of devices of hollow-triangle type, the width of the sides, measured at right angles to the latter, shall be equal to at least 20 per cent of the effective length between the extremities of the illuminating surface.3. SHAPE AND DIMENSIONS OF RETROREFLECTING DEVICES IN CLASS IV A 3.1. The shape of the light emitting surfaces must be simple and not easily confused at normal observation distances with a letter, a digit or a triangle. However, a shape resembling the letters and digits of simple form, O, I, U and 8 is permissible.3.2. The light emitting surface of the retroreflecting device must be at least 25 cm ².4. Compliance with the above specifications shall be verified by visual inspection.Appendix RETROREFLECTORS FOR TRAILERS - CLASS III A >REFERENCE TO A GRAPHIC>>START OF GRAPHIC>150 mm &le; A &le; 200 mmB &ge; A 5C &le; 15 mm>END OF GRAPHIC>>REFERENCE TO A GRAPHIC>Note: These sketches are for illustration purposes only.ANNEX 6 Colorimetric specifications 1. These specifications shall apply only to clear, red or amber retroreflecting devices.1.1. Retroreflecting devices may consist of a combined retroreflecting optical unit and filter, which must be so designed that they cannot be separated under normal conditions of use.1.2. The colouring of retroreflecting optical units and filters by means of paint or varnish is not permitted.2. When the retroreflecting device is illuminated by ICI standard illuminant A, with an angle of divergence of ° and an illumination angle of V = H = 0 °, or, if this produces a colourless surface reflection, an angle V = ±5 °, H = 0 °, the trichromatic coordinates of the reflected luminous flux must be within the following limits:>TABLE>2.1. In the case of red and amber, compliance with the colorimetric specifications shall be verified by a visual comparison test.2.2. If any doubt remains after this test, compliance with the colorimetric specifications shall be verified by determining the trichromatic coordinates of the most doubtful sample.3. Clear retroreflecting devices must not produce a selective reflection, that is to say, the trichromatic coordinates 'x` and 'y` of the standard illuminant 'A` used to illuminate the retroreflecting device must not undergo a change of more than 0.01 after reflection by the retroreflecting device.3.1. This shall be verified by the visual comparison test indicated above, the control field being illuminated by a light source of which the trichromatic coordinates differ by 0.01 from that of standard illuminant A.3.2. In case of doubt, the trichromatic coordinates for the most selective sample shall be determined.ANNEX 7 Photometric specifications 1. When applying for approval, the applicant shall specify the axis of reference. This corresponds to the illumination angle V = H = 0 ° in the table of coefficients of luminous intensity (CIL).2. For photometric measurements, only the illuminating surface contained within a circle of 200 mm diameter for Class I A shall be considered, and the illuminating surface itself shall be limited to 100 cm ² though the surfaces of the retroreflecting optical units need not necessarily attain this area. The manufacturer shall specify the perimeter of the area to be used. In the case of Class III A and Class IV A, the whole of the illuminating surfaces shall be considered without limitation as to size.3. CIL VALUES3.1. Categories I A and III A3.1.1. The CIL values for red retroreflecting devices must be at least equal to those in the table below, expressed in millicandelas per lux, for the angles of divergence and illumination shown.>TABLE>CIL values lower than those shown in the last two columns of the above table are not permissible within the solid angle having the reference centre as its apex and bounded by the planes intersecting along the following lines:>TABLE>.3.1.2. CIL values for amber retroreflecting devices in Class I A must be at least equal to those in the table of paragraph 3.1.1. above multiplied by the coefficient 2.5.3.1.3. CIL values for colourless retroreflecting devices in Class I A must be at least equal to those in the table of paragraph 3.1.1. above multiplied by the coefficient 4.3.2. For devices of Class IV A the CIL values must be at least equal to those in the table below, expressed in millicandelas per lux, for the angles of divergence and illumination shown.>TABLE>4. When the CIL of a retroreflecting device is measured for an angle Ã ¢ of V = H = 0 °, it shall be ascertained whether any mirror effect is produced by slightly turning the device. If there is any such effect, a reading shall be taken with an angle Ã ¢ of V = ±5 °, H = 0 °. The position adopted shall be that corresponding to the minimum CIL for one of these positions.4.1. With an illumination angle Ã ¢ of V = H = 0 °, or the angle specified in paragraph 4 above, and an angle of divergence of 20', retroreflecting devices which are not marked 'TOP` shall be rotated about their axes of reference to the position of minimum CIL, which must conform to the value specified in paragraph 3 above. When the CIL is measured for the other angles of illumination and divergence, the retroreflecting device shall be placed in the position corresponding to this value of Ã ¥. If the specified values are not attained, the device may be rotated about its axis of reference ±5 ° from that position.4.2. With an illumination angle Ã ¢ of V = H = 0 °, or the angle specified in paragraph 4 above, and an angle of divergence of 20', retroreflecting devices marked 'TOP` shall be rotated about their axes ±5 °. The CIL must not fall below the prescribed value in any position assumed by the device during this rotation.4.3. If for the direction V = H = 0 °, and for Ã ¥ = 0 ° the CIL exceeds the specified value by 50 per cent or more, all measurements for all angles of illumination and divergence shall be made for Ã ¥ = 0 °.ANNEX 8 Resistance to external agents 1. RESISTANCE TO PENETRATION OF WATER 1.1. Retroreflecting devices whether part of a lamp or not, shall be stripped of all removable parts and immersed for 10 minutes in water at a temperature of 50 ° ±5 °C, the highest point of the upper part of the illuminating surface being 20 mm below the surface of the water. This test shall be repeated after turning the retroreflecting device through 180 °C, so that the illuminating surface is at the bottom and the rear face is covered by about 20 mm of water. These optical units shall then be immediately immersed in the same conditions in water at a temperature of 25 ° ±5 °C.1.2. No water must penetrate to the reflecting surface of the retroreflecting optical unit. If visual inspection clearly reveals the presence of water, the device shall not be considered to have passed the test.1.3. If visual inspection does not reveal the presence of water or in case of doubt, the CIL shall be measured by the method described in annex 4, paragraph 3.2. or annex 14, paragraph 4.2., the retroreflecting device being first lightly shaken to remove excess water from the outside.2. RESISTANCE TO CORROSION 2.1. Retroreflecting devices must be so designed that they retain the prescribed photometric and colorimetric characteristics despite the humidity and corrosive influences to which they are normally exposed. The resistance of the front surface to tarnishing and of the protection of the rear face to deterioration shall be checked, particularly when an essential metal component seems liable to be attacked.2.2. The retroreflecting device, or the lamp if the device is combined with a light, shall be stripped of all removable parts and subjected to the action of a saline mist for a period of 50 hours, comprising two periods of exposure of 24 hours each, separated by an interval of two hours during which the sample is allowed to dry.2.3. The saline mist shall be produced by atomizing, at a temperature of 35 ° ±2 °C, a saline solution obtained by dissolving 20 ±2 parts by weight of sodium chloride in 80 parts of distilled water containing not more than 0.02 per cent of impurities.2.4. Immediately after completion of the test, the sample must not show signs of excessive corrosion liable to impair the efficiency of the device.3. RESISTANCE TO FUELS The outer surface of the retroreflecting device and, in particular, of the illuminating surface, shall be lightly wiped with a cotton cloth soaked in a mixture of 70 vol. per cent of n-heptane and 30 vol. per cent of toluol. After about five minutes, the surface shall be inspected visually. It must not show any apparent surface changes, except that slight surface cracks will not be objected to.4. RESISTANCE TO LUBRICATING OILS The outer surface of the retroreflecting device and, in particular, the illuminating surface, shall be lightly wiped with a cotton cloth soaked in a detergent lubricating oil. After about five minutes, the surface shall be cleaned. The CIL shall then be measured (annex 4, paragraph 3.2. or annex 14, paragraph 4.2.).5. RESISTANCE OF THE ACCESSIBLE REAR FACE OF MIRROR-BACKED RETROREFLECTING DEVICES 5.1. After having brushed the rear face of the retroreflecting device with a hard nylon brush, a cotton cloth soaked in the mixture, defined in paragraph 3 shall be applied to the said rear face for one minute. The cotton cloth is then removed and the retroreflecting device left to dry.5.2. As soon as evaporation is completed, an abrasion test shall be made by brushing the rear face with the same nylon brush as before.5.3. The CIL shall then be measured (annex 4, paragraph 3.2. or annex 14, paragraph 4.2.) after the whole surface of the mirror-backed rear face has been covered with Indian ink.ANNEX 9 Stability in time of the optical properties of retroreflecting devices (1) 1. The authority which granted approval shall have the right to check the stability in time of the optical properties of a type of retroreflecting device in service.2. The competent authorities of countries other than the country in which approval was granted may carry out similar checks in their territory. If a type of retroreflector in use exhibits a systematic defect, the said authorities shall transmit any components removed for examination to the authority which granted approval, with a request for its opinion.3. In the absence of other criteria, the concept of 'systematic defect` of a type of retroreflector in use shall be interpreted in conformity with the intention of paragraph 6.1. of this Regulation.Note:(1) Despite the importance of tests to check the stability in time of the optical properties of retroreflecting devices, it is in the present state of the art not yet possible to assess this stability by laboratory tests of limited duration.ANNEX 10 Resistance to heat 1. The retroreflecting device shall be kept for 48 consecutive hours in a dry atmosphere at a temperature of 65 ±2 °C.2. After this test, no cracking or appreciable distortion of the retroreflecting device and, in particular, of its optical component must be visible.ANNEX 11 Colour-fastness (1) 1. The authority which granted approval shall have the right to check the colour-fastness of a type of retroreflecting device in service.2. The competent authorities of countries other than the country in which approval was granted may carry out similar checks in their territory. If a type of retroreflector in use exhibits a systematic defect, the said authorities shall transmit any components removed for examination to the authority which granted approval, with a request for its opinion.3. In the absence of other criteria, the concept 'systematic defect` of a type of retroreflector in use shall be interpreted in conformity with the intention of paragraph 6.1. of this Regulation.Note:(1) Despite the importance of tests to check the colour-fastness of retroreflecting devices, it is in the present state of the art not yet possible to assess colour-fastness by laboratory tests of limited duration.ANNEX 12 >TABLE>ANNEX 13 Resistance to impact - Class IV A 1. The retroreflecting device shall be mounted in a manner similar to the way in which it is mounted on the vehicle, but with the lens faced horizontal and directed upwards.2. Drop a 13 mm diameter polished solid steel ball, once, vertically onto the central part of the lens from a height of 0.76 m. The ball may be guided but not restricted in free fall.3. When a retroreflecting device is tested at room temperature with this method, the lens shall not crack.ANNEX 14 Test procedure - Class IV A 1. The applicant shall submit for approval ten samples which shall be tested in the chronological order indicated in annex 15.2. After verification of the specifications in paragraphs 6.1. to 6.5. and the specifications of shape and dimensions (annex 5), the ten samples shall be subjected to the heat resistance test (annex 10) and one hour minimum after this test examined as to their colorimetric characteristics (annex 6) and CIL (annex 7) for an angle of divergence of 20' and an illumination angle V = H = 0 ° or, if necessary, in the positions defined in annex 7. The two retroreflecting devices giving the minimum and maximum values shall then be fully tested as shown in annex 7. These two samples shall be kept by the laboratories for any further checks which may be found necessary.3. Four samples out of the remaining eight samples shall be selected at random and divided into two groups of two in each group.First group:The two samples shall be subjected successively to the water-penetration resistance test (annex 8, paragraph 1) and then, if this test is satisfactory, to the tests for resistance to fuels and lubricating oils (annex 8, paragraphs 3 and 4).Second group:The two samples shall, if relevant, be subjected to the corrosion test (annex 8, paragraph 2), and then to the abrasive-strength test of the rear face of the retroreflecting device (annex 8, paragraph 5). These two samples shall also be subjected to the impact test (annex 13).4. After undergoing the tests referred to in the above paragraph, the retroreflecting devices in each group must have:4.1. A colour which satisfies the conditions laid down in annex 6. This shall be verified by a qualitative method and, in case of doubt, confirmed by a quantitative method;4.2. A CIL which satisfies the conditions laid down in annex 7. Verification shall be performed only for an angle of divergence of 20' and an illumination angle of V = H = 0 ° or, if necessary, in the positions specified in annex 7.5. The four remaining samples can be utilized, if necessary, for any other purpose.ANNEX 15 >TABLE>